Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for containing apparent typos as follows:
	At [0026] lines 4-5, one instance of "of the" should be deleted from "of the of the".
	At [0061] line 5, "Ciy" should be replaced with "City".
	At [0062], line 6, "6,108,8472" should be replaced with a valid U.S. patent number.
	At [0067] line 2, "Mechancial" should be replaced with "Mechanical".

Claim Objections
	Claim 1 is objected to because line 12 recites "singal" instead of "signal".
	Claim 10 is objected to because line 6 recites "tapped a portion" instead of "tapped portion".
	Claim 18 is objected to because it is missing an introductory phrase such as "wherein the system further comprises" before "an optical attenuator" in line 3.
	Claim 19 is objected to because the first instance of "that" is unnecessary.  Alternatively, an introductory phrase such as "the system further comprises" should be inserted at the start of line 2.
	Claim 20 is objected to because it is missing an introductory phrase such as "wherein the system further comprises" before "an optical attenuator" in line 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 12-14, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite because there is insufficient antecedent basis for "the ridge".  No ridge was mentioned earlier in claim 6 or parent claim 1.
Claim 12 is indefinite because there is insufficient antecedent basis for "the data branch".  No data branch was mentioned earlier in claim 12 or in parent claims 1, 9, or 10.  Claims 13-14 are rejected by dependence from claim 12.
Claim 19 is indefinite because it is unclear whether the phrase "a sampling light sensor" in line 5 is meant to refer to the same sampling light sensor mentioned by line 2, or whether it is intended to introduce an additional sampling light sensor.  If it refers to the same sensor, then "a" in line 5 should be replaced with "the" or "said".  
Claim 20 is indefinite because it is in apparent conflict with claim 1 and the remainder of the disclosure.  Claim 20 recites that the utility waveguide receives a comparative light signal, but claim 1 (lines 9-10) and the description at [0025] specify that the comparative signal is taken from the utility waveguide rather than received by it.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10788582 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each instant claim listed above is anticipated by at least one patented claim listed above.
It is noted that the "ridge waveguide" of the '582 claims corresponds to the utility waveguide of the instant claims.  Furthermore it is assumed that "comparative singal" of '582 claim 1 line 25 represents the same typo as in instant claim 1 line 12 and that "comparative singal" in both claims refers to the comparative signal introduced earlier in the respective claims (line 22 of '582 claim 1 and line 10 of instant claim 1).
Claims 1-14, 15-18, 20, and 19 of '582 anticipate instant claims 1-14, 16-19, 15, and 20 at least on a one-to-one basis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5396328.
Claim 1:  '328 discloses a LIDAR system, comprising (see mainly fig. 3): 
a LIDAR chip with a utility waveguide 71 configured to guide an outgoing LIDAR signal and a LIDAR input signal, 
the LIDAR input signal including light from the LIDAR output signal after an object 15 located outside of the LIDAR system reflects the light from the LIDAR output signal; 
the LIDAR chip including a coupler 10 configured to couple a portion of the outgoing LIDAR signal from the utility waveguide onto a reference waveguide 61 as a reference signal and also to couple a portion of the LIDAR input signal from the utility waveguide onto a comparative waveguide 6 as a comparative signal; 
the LIDAR chip configured to generate a composite signal having light from the reference signal beating with light from the comparative {signal} ("The reflected light from the reference mirrors 16 and 17 interferes with the light reflected from the object mirror 15 at 10 and 11" col. 5 lns. 36-38; the recited composite signal is received at photodetector 20); and 
electronics (exemplary circuitry is shown in fig. 2) configured to use the composite signal to generate LIDAR data that includes the distance between the LIDAR chip and the object.  
Claim 3:  The utility waveguide is a single mode waveguide ("In the case of intergrated [sic] optics arrangement only single-mode wave guides are used", col. 2 lns. 65-67).
Claim 9:  The system includes a light sensor 20 configured to convert light from the composite signal to an electrical signal that the electronics use to generate the LIDAR data.
Claim 15:  The comparative light signal does not include light from the reference light signal.  It is noted that this is not reciting the same thing as no reference light signal being present on the comparative waveguide.
Claim 16:  The utility waveguide terminates at a facet (front face 13) through which the outgoing LIDAR signal exits from the LIDAR chip, the utility waveguide is also configured to receive a LIDAR input light signal through the facet, the LIDAR input light signal including light from the outgoing LIDAR signal; and the LIDAR chip includes a data branch that includes a light sensor 20 that receives a light signal that includes light from the LIDAR input light signal.  





Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874